Citation Nr: 1645327	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with polysubstance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1986 until November 1989.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The November 2011 rating decision granted service connection for PTSD with substance abuse, and assigned an initial rating of 50 percent effective July 5, 2011.  In July 2012 rating decision, the RO granted a temporary rating of 100 percent effective July 5, 2011; and assigned a 50 percent rating on and after November 1, 2011.  The Veteran perfected his appeal to the November 2011 rating decision. Despite the July 2012 rating decision's grant of a temporary 100 percent rating, there are higher ratings available on and after November 1, 2011; therefore the issue of entitlement to a rating in excess of 50 percent for service-connected PTSD with polysubstance abuse remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required for issuance of a supplemental statement of the case.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  The Veteran underwent a VA PTSD review examination in September 2016, and no supplemental statement of the case was issued thereafter.  As the results of the VA examination are relevant to the issue on appeal, the records were not submitted directly by the Veteran, and the Veteran has not otherwise waived AOJ consideration in the first instance, remand is required for issuance of a supplemental statement of the case addressing the newly received VA examination report.
Accordingly, the case is REMANDED for the following action:

The AOJ should review the record, including all evidence received since the January 2013 statement of the case, and then readjudicate the issue of entitlement to an initial rating in excess of 50 percent for the service-connected PTSD with polysubstance abuse.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

